UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MICHAEL J. RHODUS, Case No. 1:18-cv-314
Plaintiff, Barrett, J.
Litkovitz, M.J.
VS.
CHAE HARRIS, et al., REPORT AND
Defendants. RECOMMENDATION

Plaintiff Michael J. Rhodus, proceeding pro se, initiated this prisoner civil rights action in
May 2018. (See Doc. 1). In June 2019, defendant Stephanie Vetere filed a motion for summary
judgment. (Doc. 20). After this motion was filed, the Court sent plaintiff notice that failure to
respond could result in dismissal of his action for lack of prosecution. (Doc. 21). Despite this
notice, plaintiff did not file any response to the motion for summary judgment.

On November 13, 2019, the Court ordered plaintiff to show cause within fifteen (15) days
why this Court should not dismiss his case against defendant Stephanie Vetere for lack of
prosecution. (Doc. 23). The Court also ordered plaintiff to show cause within twenty (20) days
why his complaint should not be dismissed for lack of service upon defendants Ray, Story, and
Swain. (Doc. 22).' To date, plaintiff has not filed a response to the Show Cause Orders or to the
pending motion for summary judgment.

Plaintiff's failure to prosecute this matter and to obey an Order of the Court warrants
dismissal of this case under Fed. R. Civ. P. 41(b). See Jourdan v. Jabe, 951 F.2d 108, 109-10
(6th Cir. 1991). District courts have the power to sua sponte dismiss civil actions for want of

prosecution to “manage their own affairs so as to achieve the orderly and expeditious disposition

 

' All other defendants have previously been dismissed. (See Doc. 6).
of cases.” Link v. Wabash R.R., 370 U.S. 626, 630-31 (1962). See also Jourdan, 951 F.2d at
109. Although plaintiff is proceeding pro se, the Supreme Court has stated that “we have never
suggested that procedural rules in ordinary civil litigation should be interpreted so as to excuse
mistakes by those who proceed without counsel.” McNeil v. United States, 508 U.S. 106, 113
(1993).

IT IS THEREFORE RECOMMENDED THAT plaintiff's case be DISMISSED in its

entirety for want of prosecution, for lack of service, and for failure to obey an Order of the Court.

Date: “al ah) 9

    

Karen L. Litkovitz
United States Magistrate Judge
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
MICHAEL J. RHODUS, Case No. 1:18-cv-314
Plaintiff, Barrett, J.

Litkovitz, M.J.
VS.

CHAE HARRIS, et al.,
Defendants.

NOTICE

Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of
the recommended disposition, a party may serve and file specific written objections to the
proposed findings and recommendations. This period may be extended further by the Court on
timely motion for an extension. Such objections shall specify the portions of the Report objected
to and shall be accompanied by a memorandum of law in support of the objections. If the Report
and Recommendation is based in whole or in part upon matters occurring on the record at an oral
hearing, the objecting party shall promptly arrange for the transcription of the record, or such
portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the
assigned District Judge otherwise directs. A party may respond to another party’s objections
WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in
accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).
